Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: Applicant filed a continuous to a parent application 15/520495, and failed to amend the claims from the original filed claims of the parent application. Therefore, this rejection will be a Final Rejection. 


Allowable Subject Matter
Claims 6, 10, 17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
In regards to claims 6 and 17, Bai in view of Foster teaches all of limitations of claims 1-5 and 12-17. But, Bai, Foster nor any other prior art of record teaches whether the first device is to coordinate with the second device based on the one or more device characteristics of the second device and the environment information further comprises: transmitting one or more requests to the second device, wherein the one or more requests indicate the second device to perform an action, capture one or more images of the first device or a third device from the second device, or any combination thereof; and determining whether the second device is a non-spoofed device based on a response to the one or more request. 
Claims 10 and 21 depends on claim 6 and 17 respectively and therefore, would be allowable as well. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,222,542. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader than those of the patent. Thus, any invention meeting the limitations of the patent claims would necessarily meet those of the instant application as well. Further, all the claimed limitations recited in the present application are transparently found in the Patent Number 11,222,542 with obvious wording variations.

Claim Rejections - 35 USC § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
This application includes one or more claim limitations that use the word “means for” that is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claims 23 and 25 are rejected under 112 6th paragraph. Claim limitations “means for” have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “obtaining”, “receiving”, “determining” and “performing” without reciting sufficient structure to achieve the function.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8, 11-14, 19 and 22-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bai et al (US 2018/0156624).

In regards to claim 1, 23 and 26, Bai teaches a method of operating a first device, the method comprising (Fig. 1 teaches a method of operating a vehicle and vehicle computer): 
obtaining, by the first device, environment information in proximity to the first device (0111-0112 teaches obtaining environment information in proximity to the vehicle such as intersection 102); 
receiving, by the first device, one or more communication messages from a second device, wherein the one or more communication messages include relevance criteria, wherein the relevance criteria indicates one or more devices, one or more sets of device characteristics, one or more lanes, one or more intersections or areas, one or more pedestrian paths or bicycle paths, one or more signal characteristics from the second device or any combination thereof (paragraph 0113 teaches the vehicle’s computer system 404 can communicate with nearby transceivers carried by pedestrians, bicyclist, and other vehicles to receive relevant information in regards to the intersection 102 where the vehicle is currently at or approaching); 
determining, by the first device, whether the one or more communication messages are relevant to the first device based on the relevance criteria and the environment information (paragraph 0012, 0050 and 0058 teaches communicating with nearby V2X transceivers and receiving relevant information in regards to a specific vehicle location such as intersection 102 that pertains to the current vehicle, information can include location data, pedestrian traffic, bicycle traffic, other vehicle traffic. Also see claim 5) 
performing, by the first device, an operation in response to the determination of whether the one or more communication messages are relevant to the first device (0069 teaches an automatic brake (perform an operation) of the vehicle prior to an imminent collision. Paragraph 0114 teaches based on calculation, sensed data and received data from other V2X transceivers, the computer system performs to alert the driver (perform an operation) using the vehicles display system. Paragraph 0114 also teaches to predict the nature of the potential collision event, computer system 404 displays movement of one of the group of pedestrians 138 along a trajectory indicated by direction arrow 1108 towards intersection 102).  

	Per claim 2, 13, 24 and 27, Bai teaches wherein the environment information comprises one or more images of an environment in proximity to the first device, a real-world traffic model (RTM) or any combination thereof (0035, 0045, 0068, 0076 and more specifically paragraph 0078 teaches environment information consisting of images of real-world traffic and intersections).  

	Per claim 3, 14, 25 and 28, Bai teaches obtaining one or more device characteristics corresponding to the first device (0112 teaches obtaining the current location of the vehicle); and determining whether the one or more communication messages are relevant to the first device is further based on the first device characteristics and the one or more sets of device characteristics (0112 teaches determining the current location of the vehicle and prior event data happening around the same time at the current location. 0113 teaches combining the historical data and messages from other vehicles or other V2X transceivers pertaining to the current location or intersection 102 where the vehicle is currently approaching and determining if the information is relevant based on comparison and calculation). 

	Per claim 8 and 19, Bai teaches wherein the one or more communication messages indicate one or more intentions of the second device, one or more actions to be performed or requested to be performed by the second device, or any combination thereof (0113 teaches receiving communication messages from V2X devices (second device) nearby and can determine the intention/action/movement of that device, in other words, determine if the device/user will cross the road or not).  

	Per claim 11 and 22, Bai teaches wherein the environment information comprises one or more images (0035, 0045, 0068, 0076 and more specifically paragraph 0078 teaches environment information consisting of images of real-world traffic and intersections); and wherein determining whether the one or more communication messages are relevant to the first device based on the relevance criteria and the environment information further comprises (0112 teaches determining the current location of the vehicle and prior event data happening around the same time at the current location. 0113 teaches combining the historical data and messages from other vehicles or other V2X transceivers pertaining to the current location or intersection 102 where the vehicle is currently approaching and determining if the information is relevant based on comparison and calculation): determining whether the first device is in an area indicated in the relevance criteria of the one or more communication messages based on the one or more images (0113 teaches combining the historical data and messages from other vehicles or other V2X transceivers pertaining to the current location or intersection 102 where the vehicle is currently approaching and determining if the information is relevant based on comparison and calculation. Paragraph 0063 teaches relevant images; 0076 teaches determining location based on the received images); in response to the determination that the first device is in the area indicated by the relevance criteria, determining whether the first device should perform a vehicular maneuver based on the one or more communication messages (0069 teaches an automatic brake (perform an operation) of the vehicle prior to an imminent collision. Paragraph 0114 teaches based on calculation, sensed data and received data from other V2X transceivers, the computer system performs to alert the driver (perform an operation) using the vehicles display system).
	
	In regards to claim 12, Bai in rejection of claim 1 teaches all the limitations of claim 12 except; one or more memory, one or more transceiver and one or more processor of a first device (Bai in paragraph 0048 teaches vehicle comprising of a memory, processor and paragraph 0056 teaches a transceiver). 

Claims 4-5, 7, 15-16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bai et al (US 2018/0156624) in view of Foster et al (US 2010/0070145). 

In regards to claim 4 and 15, Bai in rejection of claim 1 teaches communications between two vehicles and determining if a message is relevant to the other vehicle based on the location of the vehicle. But, Bai doesn’t explicitly teach transmitting an acknowledgement message to the second device, wherein the acknowledgement message indicates that the first device has received the one or more communication messages and indicates whether the one or more communication messages are relevant to the first device.  
Communicating between two nearby devices and sending an acknowledgment to consider each other a communication partner is well-known in the art. To support this, examiner will bring in Foster. 
Foster teaches vehicle to vehicle communication within a short range/proximity to each other (abstract). Foster further teaches transmitting an acknowledgement message to the second device, wherein the acknowledgement message indicates that the first device has received the one or more communication messages and indicates whether the one or more communication messages are relevant to the first device (0027 teaches receiving pertinent information in regards to the authorized vehicle and responding back with a response or acknowledgement or verification to consider the other vehicle communication partner). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Bai to use the acknowledgment method of Foster to further communicate and let the other vehicle know that your message has been received. The rationale would be so the second vehicle knows that the first vehicle has received my message and is aware of his surrounding in order to minimize collisions.  

	Per claim 5 and 16, Foster teaches determining whether the first device is to coordinate with the second device based on one or more device characteristics of the second device from the one or more sets of device characteristics and the environment information (paragraph 0007, 0015, 0021 teaches after the V2V communication has been confirmed, the vehicle are able to coordinate with each other based on the vehicle characteristic and able to avoid collision and automated and steerage of the vehicle can take place, paragraph 0082).  

	Per claim 7 and 18, Foster teaches in response to the determination that the first device is to coordinate with the second device, determining whether the first device should perform a vehicular maneuver based on the one or more communication messages (in rejection of claim 6, foster teaches V2V communication message. Paragraph 0082 teaches the vehicles are able to automatically steer in certain direction to avoid collision).  

Claims 9 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bai et al (US 2018/0156624) in view of WON et al (US 2015/0079946).

Per claim 9 and 20, Bai in rejection of claim 1 teaches determination that the one or more communication messages are relevant to the first device. But, Bai does not explicitly teach setting a pertinence level associated with the second device to a higher level.
However, in an analogous art, Won teaches communication between two mobile devices (abstract). Won further teaches setting a pertinence level associated with the second device to a higher level (0011 and 0014 teaches setting and regulating an importance/pertinence level associated with the second device to a higher volume or vibration). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Bai to use the method of WON to set an importance level to the notification received from a second device. The motivation would be to not miss an important message or notification from a pertinent device in order to minimize the risk of collision.   




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fields et al (US 10106083) abstract teaches V2V communication between vehicles to avoid collision.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907. The examiner can normally be reached Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMEED ALIZADA/Primary Examiner, Art Unit 2685